                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ROLAND PRICE,

                         Plaintiff,
      v.                                          Case No. 15-cv-774-pp

PHILLIP FRIEDRICH,
                        Defendant.
______________________________________________________________________________

    ORDER DENYING MOTION FOR RECONSIDERATION (DKT. NO. 58)
______________________________________________________________________________

      On July 16, 2018, the court granted the defendant’s motion for partial

summary judgment based on the plaintiff’s failure to exhaust administrative

remedies, and dismissed the plaintiff’s First Amendment retaliation claim. Dkt.

No. 57. The court concluded that the plaintiff did not file any inmate grievances

regarding retaliation in the fourteen calendar days after the alleged incident

occurred, which meant that he had failed to the exhaust administrative

remedies outlined in Wis. Admin. Code §310.09. Id. at 12-13. The plaintiff has

asked the court to reconsider that decision. Dkt. No. 58.

      The court can reconsider a decision under Federal Rule of Civil

Procedure 59(e) or 60(b). Rule 59(e) motions serve a very limited purpose in

civil litigation. A court may alter or amend a judgment under Rule 59(e) when

there is newly discovered evidence or where there has been a manifest error of

law or fact. Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006) (citing

Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

Rule 59(e) requires that the moving party “clearly establish” one of those

grounds for relief. Id. (citing Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119,

1122 n.3 (7th Cir. 2001)). “Motions under Rule 59(e) cannot be used to present


                                        1
evidence that could have been presented before judgment was entered.”

Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing Sigsworth v.

City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Under Rule 60(b), the

court can vacate a judgment or order for several reasons including “mistake,

inadvertence, surprise, or excusable neglect” and “fraud, misrepresentation, or

misconduct by an opposing party.” See Fed. R. Civ. P. 60(b). “Rule 60(b) relief

is an extraordinary remedy and is granted only in exceptional circumstances.”

Karraker v. Rent-A-Center, Inc., 411 F.3d 831, 837 (7th Cir. 2005).

      The plaintiff’s motion for reconsideration discusses a variety of issues,

none of which directly relate to the court’s conclusion that the plaintiff did not

file any inmate grievances alleging retaliation in the fourteen days following the

alleged incident. Dkt. No. 58. The plaintiff first takes issue with the fact that,

during briefing, the court granted the defendant’s motion for extension of time

and allowed defense counsel to substitute for an attorney who was on family

medical leave for a portion of the year. Id. at ¶¶1-3. The plaintiff states that the

request for an extension was a “tactic for frustrating this court.” Id. at ¶2. The

court disagrees; there is nothing fraudulent or improper about asking for an

extension of time or for substituting an attorney who is on extended leave.

      Next, the plaintiff reiterates arguments from his opposition brief

regarding a “heightened pleading standard,” id. at ¶¶4-12 (which the court

addressed in the underlying decision) and the “fruits of the poisonous tree

doctrine,” id. at ¶¶13-14 (which does not apply in this civil case). The plaintiff

appears to imply that the court failed to acknowledge relevant laws, but he

cites exactly the same cases the court used in the underlying decision. The

plaintiff disagrees with the court’s analysis, but mere disagreement is not

enough to show “manifest error of law.” See Oto v. Metro. Life Ins. Co., 224


                                         2
F.3d 601, 606 (7th Cir. 2000) (“A manifest error is not demonstrated by the

disappointment of the losing party.”).

      Finally, the plaintiff discusses Conduct Report #2155463, which he

believes was mishandled, along with the writ of certiorari that he used to appeal

that conduct report in Wisconsin state court. See Dkt. No. 58 at ¶¶15-18. The

conduct report is unrelated to this lawsuit and involves a correctional officer

who is not a defendant in this case. Even if the conduct report was related to

this lawsuit, the plaintiff cannot present evidence through a motion to

reconsider if it could have been presented before the court issued the decision

he asks it to reconsider. Given that the conduct report was from 2011, see Dkt.

No. 60 at 1, the plaintiff could have presented it during summary judgment

briefing if he had thought it was relevant.

      The plaintiff has not identified newly discovered evidence, a manifest

error of law or fact, mistake, or fraud. The court will deny his motion for

reconsideration.

      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 58.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Court Judge




                                         3
